Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.
Applicant’s election without traverse of Invention group I (claims 1-8, 11-17, 20-22) and species I (Fig. 7) is acknowledged. Claims 9-10, 18-19 are cancelled. Claims 23-24 are withdrawn.
Pending claims 1-8, 11-17, 20-22 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
piezoelectric material deposited on the mesh device, wherein the piezoelectric material is bonded to the mesh device at an atomic scale”. Since the piezoelectric material is a part of the whole mesh device, it is not clear which components are considered the mesh device and how the piezoelectric material can be deposited onto itself. Appropriate correction is required. The claim is addressed as best understood.
Claim 12 is also indefinite for the same clarity issue mentioned in claim 3 above. 

Claim 7 recites the limitations "the size", “the droplet size”, and “the atomized fluid or liquid” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitation(s) "the location" in line 2.  There is/are insufficient antecedent basis for these limitation(s) in the claim.

Claim 11 recites the limitations "the hydrophobic properties" and “the at least one aperture” in line 2.  There is/are insufficient antecedent basis for these limitation(s) in the claim. It is unclear if “the at least one aperture” is supposed to be “the at least one aperture surface”. 

Claim 17 recites the limitation(s) "the mode of operation" in line 2.  There is/are insufficient antecedent basis for these limitation(s) in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-17, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khuri-Yakub (US 5828394).
Re claim 1, Khuri-Yakub discloses a monolithic integrated mesh device (shown in fig. 12) comprising a plurality of apertures (49, 53, 54; see figs. 11B-11C) and a piezoelectric material (45).  
Re claim 2, Khuri-Yakub discloses the mesh device comprises silicon (col. 5, ln 4: “silicon oxide 42, silicon nitride 43”).  
Re claim 3, Khuri-Yakub discloses the piezoelectric material comprises a thin film piezoelectric material deposited on the mesh device (col. 4, ln 25-28: “The housing could be Silicon and Silicon oxide, the membrane could be Silicon nitride, and the piezoelectric could be a deposited thin film Such as Zinc oxide”; col. 5, ln 2-5: “By well-known semiconductor film or layer-growing techniques, a silicon substrate 41 is 
Re claim 4, Khuri-Yakub discloses said device is configured for atomization of a fluid or a liquid (col. 5, ln 28-32).  
Re claim 5, Khuri-Yakub discloses the device is configured as a pump for pumping a liquid or a fluid (pumping via bending forces; col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”).  
Re claim 6, Khuri-Yakub discloses the mesh device operates in a vibrating mode (col. 1, ln 58-59: “The membrane is adapted to mechanically vibrate).  
Re claim 7, Khuri-Yakub discloses the size of the apertures are selected to control the droplet size of the atomized fluid or liquid (col. 3, ln 58-59: “The drop size is dependent on the Size of the orifice and the magnitude of the applied voltage”).
Re claim 8, Khuri-Yakub discloses the location and shape of the apertures are selected to control an aerosol of an atomized fluid or liquid (col. 3, ln 49-52; col. 5, ln 26-32).  



Re claim 13, Khuri-Yakub discloses the piezoelectric material is used to control a plurality of different resonant modes of the device (see figs. 6A-6C; col 3, ln 16-22).  

Re claim 14, Khuri-Yakub discloses an application of a voltage to the piezoelectric material induces displacement of the mesh device to control the vibration frequency and/or displacement (col. 2, ln 61-col. 3, ln 13; see figs. 4a-5c).  

Re claim 15, Khuri-Yakub discloses the piezoelectric material comprises CMOS compatible piezoelectric material (col. 4, ln 27-28: “zinc oxide”, which is CMOS compatible, as evidenced by par. 10 in Gorisse reference, US 2013/0214879). 
 
Re claim 16, Khuri-Yakub discloses the CMOS compatible piezoelectric material can be configured as a sensor (since the piezoelectric material meets the limitation of the claim as being CMOS compatible, the material has the structural properties to be configured as a sensor).

Re claim 17, Khuri-Yakub discloses the piezoelectric material is adapted to be selectively patterned on the mesh device to control the mode of operation of the mesh device (col. 5, ln 21-32).  



Re claim 21, Khuri-Yakub discloses the device is configured for atomization of a fluid or a liquid (col. 5, ln 28-32) wherein the plurality of apertures are made using a microfabrication process (col. 5, ln 26-28) and wherein the mesh device comprises at least one of: silicon, glass, metal, ceramic or a polymer (col. 5, ln 4: silicon oxide, and silicon nitride).  

Re claim 22, Khuri-Yakub discloses the mesh device comprises a silicon mesh device (col. 5, ln 4: silicon oxide, and silicon nitride) for atomization or pumping of a fluid or liquid through the plurality of apertures (49, 53, 54; see figs. 11B-11C; pumping fluid via vibration and bending forces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub in view of Nisato (US 2010/0331769).
Re claim 11, Khuri-Yakub fails to teach at least one aperture surface is treated to alter the hydrophobic properties of the at least one aperture.  
However, Nisato teaches a nozzle structure shown in fig. 9 having at least one aperture surface is treated to alter the hydrophobic properties of the at least one aperture (by adding hydrophobic coating layer 45; par. 56). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuri-Yakub to incorporate the teachings of Nisato to provide at least one aperture surface is treated to alter the hydrophobic properties of the at least one aperture via hydrophobic coating. Doing so would improve the ejection of fluid by preventing a fluid film on the outlet side of the substrate when a water-based fluid is used, as taught by Nisato in paragraph 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752